DETAILED ACTION

Response to Amendment
The Amendment filed 05/10/2022 has been entered.  Claims 1-3 and 6-15 remain pending in the application.  Claims 11-15 have been withdrawn.  Claims 4-5 have been canceled.  Applicant's amendments to the claims have overcome the nonstatutory double patenting rejections previously set forth in the Non-Final Rejection mailed 02/11/2022.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 02/11/2022.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (WO 2018017130 A1), previously cited, as evidenced by Albrecht Ludwig Harreus; R. Backes; J.‐O. Eichler; R. Feuerhake; C. Jäkel; U. Mahn; R. Pinkos; R. Vogelsang (2011). "2‐Pyrrolidone". Ullmann's Encyclopedia of Industrial Chemistry. Weinheim: Wiley-VCH., 2011 (“Harreus”).
Regarding claims 1-3 and 6-9, Abbott teaches “powderbed-based current additive manufacturing” (which reads upon “a powder bed material”, as recited in the instant claim; paragraph [0017]).  Abbott teaches that “a build material is provided as a powder with a particle size ranging from 10 μm to 200 μm, such as from 10 μm to 100 μm” (which reads upon “including metal particles having a D50 particle size distribution value ranging from 5 μm to 75 μm, wherein the metal particles are present in an amount from 80 wt% to 100 wt% with respect to the total weight of the powder bed material”, as recited in instant claim 1; which reads upon “wherein the metal particles have a D10 particle size distribution value from 1 μm to 50 μm, and a D90 particle size distribution value from 10 μm to 100 μm”, as recited in instant claim 9; paragraph [0042]).  Abbott teaches that “examples of build materials that are capable of conducting electricity include tungsten carbide (WC)” (which reads upon “metal particles”, as recited in instant claim 1; which reads upon “wherein the metal particles are selected from aluminum, titanium, copper, cobalt, chromium, nickel, vanadium, tungsten, tungsten carbide, tantalum, molybdenum, gold, silver, stainless steel, steel, alloys thereof, or admixtures thereof”, as recited in instant claim 2; paragraph [0040]).  Abbott teaches that “the second liquid holds the reducible metal oxide particles in a stable dispersion, so that the selective deposition of the second liquid deposits reducible metal oxide particles onto the layer of a build material” (which reads upon “a thermally sensitive binder fluid”, as recited in the instant claim; paragraph [0052]).  Abbott teaches that “the second liquid may include additional components, such as a fluid portion to hold the reducible metal oxide particles in a stable dispersion, a binder, a suspension aid, or any other suitable components” (paragraph [0052]).  Abbott teaches that “the second liquid may contain solid particles and that such solid particles may include a susceptor, a sintering aid, a binder, a reducible metal oxide particle, or any other component of the first or second liquid that is a solid” (which reads upon “thermally sensitive binder fluid, metal oxide nanoparticles”, as recited in the instant claim; paragraph [0057]).  Abbott teaches that “heating (104) is performed in the presence of a reducing agent” (which reads upon “a thermally activated reducing agent”, as recited in the instant claim; paragraph [0061]).  Abbott teaches “a reducible metal oxide particle is incorporated into a second liquid as a stable dispersion” (paragraph [0055]).  Abbott teaches “providing reducible metal oxide particles that are sufficiently small, such as, for example, 100 nanometers (nm)” (which reads upon “metal oxide nanoparticles”, as recited in instant claim 1; which reads upon “wherein the metal oxide nanoparticles include nanoparticles having a particle size from 10 nm to 1µm”, as recited in instant claim 6; paragraph [0055]).  Abbott teaches that “the second liquid includes 57.75 % water, 17% 2-pyrrolidone, and 20 % silica” (which reads upon “an aqueous liquid vehicle comprising water, a thermally activated reducing agent dissolved in or miscible with the water”, as recited in instant claim 1; which reads upon “wherein the thermally sensitive binder fluid a polymeric binder-free fluid”, as recited in instant claim 3; which reads upon “water is present at from 20 wt% to 95 wt%, the metal metal oxide nanoparticles are present at from 2 wt% to 40 wt%, and the thermally activated reducing agent is present at from 2 wt% to 40 wt%”, as recited in instant claim 7; which reads upon “wherein the thermally activated reducing agent is 2-pyrrolidone”, as recited in instant claim 8; Table II, paragraph [0115]; Harreus teaches that 2-pyrrolidone is miscible with water, page 1).  
Regarding claim 10, Abbott teaches the material set of claim 1 as stated above.  Abbott teaches that “the build material is a ceramic material, and that non-limiting examples of suitable ceramic materials include oxides that include at least one of silicon, aluminum, beryllium, barium, cerium, chromium, hafnium, iron, magnesium, niobium, scandium, tantalum, tin, titanium, tungsten, vanadium, zirconium, and yttrium” (paragraph [0038]).  Abbott teaches that “non-limiting examples of suitable reducible metal oxide particles include copper(H) oxide (CuO), silver oxide (Ag20), gold oxide (AU2O3), iron(li) oxide (FeO), iron(lli) oxide (Fe2C»3), iron(i!, !i!) oxide (FesC ), nickel(ll) oxide (NiO), manganese(IV) dioxide (MnCh), cobalt oxides (CoO, C03O4, and combinations thereof), zinc oxide (ZnO), chromium oxide, tin(IV) oxide (SnCh), and combinations thereof” (paragraph [0053]; multiple metals appear in both lists).    

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.  Regarding Abbott, Applicant argues that the reducing agent used during the heating step in Abbott can be included as solid particles in either the first liquid or the second liquid (remarks, page 8).  Applicant argues that this paragraph (paragraph [0061] of Abbott) teaches that including solid particles of reducing agent in the liquid is one option, and the other option is to apply a reducing agent externally, such as by hydrogen gas that is present during heating; therefore, Abbott does not disclose that the reducing agent can be in the liquid and also dissolved in or miscible with water in the liquid (remarks, page 8).  Applicant further argues that if solid particles of reducing agent are in the form of a dispersion in the liquid, as taught in paragraph [0061] of Abbott, then the reducing agent is not dissolved in the water or miscible with the water (remarks, page 8).  This is not found convincing because a careful reading of paragraph [0061] of Abbott teaches at least four examples for the types of reducing agent, rather than only two options as argued by applicant (“The other option”).  paragraph [0061] of Abbott is reproduced below for the applicant’s convenience:
[0061] Heating (104) is performed in the presence of a reducing agent. In one example, a reducing agent is provided in solid form, as part of the stable dispersion of either the first liquid or the second liquid. In a second example, a reducing agent is provided externally, such as by hydrogen gas that is present during heating (104). In another example, a reducing agent may be provided in both solid form and externally, such as by including carbon black and heating (104) in the presence of hydrogen gas. Non-limiting examples of suitable reducing agents include hydrogen gas, carbon monoxide gas, hydrazine, carbon black, coke, carbides, other sources of carbon, metals in their metallic state, and combinations thereof. In other examples, volatile organic compounds may also be used as reducing agents. The use of hydrogen gas as a reducing agent produces water. The use of carbon monoxide gas as a reducing agent produces carbon dioxide. The use of carbon black, coke, or other sources of carbon as a reducing agent produces carbon monoxide and/or carbon dioxide. Metals in their metallic state may be used as a reducing agent if the oxide of the metal being used as a reducing agent is more stable than the reducible metal oxide being reduced to its metallic state. For example, magnesium oxide is more stable than copper(H) oxide, and so metallic magnesium used to reduce copper(ll) oxide to metallic copper according to the reaction CuO + Mg - Cu + MgO. In some examples, it is suitable to use a reducing agent that is removed from the object during the reduction of the metal oxide to its metallic state, such as hydrogen or carbon sources. It may be suitable to use more than one reducing agent, which can be provided both in a first liquid and externally during heating (104).
Paragraph [0061]

Accordingly, applicant’s argument that Abbott does not disclose that the reducing agent can be in the liquid and also dissolved in or miscible with water in the liquid is not found convincing.  Additionally, Abbott teaches the use of 2-pyrrolidone, which is miscible with water, as stated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733